Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claim Objections
Claim 8 objected to because of the following informalities:  The claim is dependent upon a previously cancelled claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The claim is improperly dependent on claim 14.  Appropriate correction is required.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1, 3-4, 6-8, 11-19, 22, 24-26, 28-32 and 34-48  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 19: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receiving an interface in communication with a plurality of industry directories; a memory storing a program; and a computer processor, operating under control of the program to perform a method comprising: receiving, from a financial computing system, a request for endpoint data containing information associated with a particular party, obtaining, through the federated directory, information stored in the federated directory and the industry directories; comparing the request for endpoint data to the information stored in the federated directory and the industry directories; determining based on the comparing one or more directories among the federated directory and the industry directories that can provide the endpoint data requested in the request, identifying based on predetermined criteria at least one directory, from among the one or more directories determined to be able to provide the endpoint data requested in the request, as a selection for providing the endpoint data, wherein the predetermined criteria includes a price to access the one or more directories determined to be able to provide the endpoint data requested in the request; obtaining the endpoint data from the at least one directory identified in the identifying; and effecting a payment transaction using the endpoint data obtained from the at least one directory.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components. 
These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1, 32, 35, and 42. Furthermore, the dependent claims 3-4, 6-8, 11-18, 22, 24-26, 28-31, 34, 36-41, and 43-48 do not resolve the issues raised in the independent claim 19.  These limitations are also part of the abstract idea identified in claim 19, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 19 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 19, supra. Accordingly, claims 1, 3-4, 6-8, 11-19, 22, 24-26, 28-32 and 34-48 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
Applicant notes that the federated directory is a directory and an interface in communication with a plurality of industry directories (Applicant arguments, 1/15/2021, Page 13). Also, Applicants own specification dated 5/3/2018 states that the federated directory can replicate the information stored in industry directories (Para. 45).  
Applicant states that the method facilitates cost saving and security enhancement of a transaction system, and currently recited independent claims fail to fall within any of the groupings of abstract ideas.  Examiner disagrees.  The currently recited claims are capable of being performed with pen and paper (mental process) and organizing human behavior.  The human mind is capable of performing the recited steps on page 17-18 of applicant arguments, and the steps can be performed with pen and paper.  
Enfish, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. In other words, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The steps performed by the current claims merely implement commonly available computing devices to work in concert with each other.  Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  Further, as noted in In Re: Sarada Mohapatra (Fed Cir, 2020-1935), the fact that an abstract idea may have beneficial uses does not mean that claims embodying the abstract idea are rendered patent eligible. The benefits that flow from performing an abstract idea do not render the abstract idea patentable subject matter if the benefits “flow from performing an abstract idea in conjunction with a well-known database structure.” BSG Tech, 899 F.3d at 1287–88.
Lastly, regarding the Berkenheimer argument, the cost saving argument does not specifically cite any limitation or combination of limitations that offer the cost saving.  More importantly, the cost saving measure does not take the claim outside the realm of an abstract idea. For example, using electronic mail instead of paper mail in the post office is also a cost saving measure that also improves security because paper mail can go missing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BRANDON M DUCK/Examiner, Art Unit 3691